Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 and 12-25 are pending.
Claim 11 has been cancelled.
Claims 1-3, 15-17 and 25 are currently amended.

Response to Arguments
Regarding the Remarks page 7, the applicant argues that the amendments to the independent claims overcome the 35 USC 101 rejection.  The examiner respectfully agrees.  The amendments both provide explicit use of a system and a practical application of determining a cargo status.  Further claim 25 fails to specify that the computer readable medium is non-transitory.  However the specification explicitly states that computer readable memory is only non-transitory [0043].
Regarding the Remarks page 8, the applicant argues that the amendments to the claims clarify what is being measured by the load signal and that the signal strength is now increasing and decreasing rather than stronger or weaker, and as such overcomes the 35 USC 112 rejection.


Allowable Subject Matter
Claims 1-10 and 12-25 are allowed.

The independent claims 1, 15 and 25 when taken as a whole are not anticipated nor made obvious by the prior art.  In particular, the estimator for the distance used to determine a load status is claimed to rely upon a set of weighted vectors using a predetermined reference vector.  This overall analysis for determining the true signal from a distance load signal is not taught in the prior art.
Philips et al., US 5,610,372, teaches a system where the load is estimated using weight and the forces they exert on the tractor-trailer.  However the current claims rely on estimating the load status using a dimension measurement.  In no manner are the calculations of a weight/force based analysis equivalent to a distance based load status analysis.
Raasch et al., US 2018/0352198, teaches a dimension measuring system to determine cargo status.  The system uses a pattern recognition system and in no manner is compatible with the vector estimation process based on the weighted sum of the measured distance and a predetermined reference vector.
He et al., “Depth Errors Analysis and Correction for Time-of-Flight (ToF) Cameras”, 2017, teaches removing errors from Time-of-Flight measurements which is one of the methods to determine distance claimed in the independent claims.  However there is no teaching which would be compatible with the vector estimation process based on the weighted sum of the measured distance and a predetermined reference vector as claimed.
Marvin Lindner, “Calibration and Real-Time Processing of Time-of-Flight Range Data”, Thesis 2010, includes a section “2.2 Distance Correction”.  The overall 
Thus claims 1, 15 and 25 are allowed.  Claims 2-10, 12-14 and 16-23 are dependent upon the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGIS J BETSCH/           Primary Examiner, Art Unit 2857